Dear Mr. Sanner:
We received your request for an opinion on behalf of Creole Waterworks District No. 7.  The District is in the process of installing a new water main to serve its customers.  As part of the installation, it will be necessary to disconnect the existing customers from the old water main and connect them to the new water main.  You question if the District can use public funds to connect its existing customers to the new water main and to install new water meters.
It is our understanding that the District issued bonds for this project.  La.R.S. 33:3815 provides waterworks districts with all powers necessary for it to carry out the objects for which it was created. Clearly, if the cost to disconnect and reconnect the District's existing customers from the old water main to the new water main, as well as the installation of new water meters, is part of the project covered under the bond issue, the funds may be used for that.
You only mention the District's existing customers, and thus we emphasize that this opinion applies to existing customers. Generally, a customer of the District is required to pay the connection fee.  New customers should adhere to the general policy of the District and pay the connection fee themselves.
We trust this adequately responds to your request.  If you have any further questions or comments, please contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:dam